NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2708
                                       __________

        JACK A. SHULMAN d/b/a ADVANCES MAGAZINE and individually;
                           JOHN DOES 1-10000

                                             v.

             FACEBOOK.COM (Inc.); CNN (CABLE NEWS NETWORK);
    PBS (PUBLIC BROADCASTING SERVING); NPR (NATIONAL PUBLIC RADIO);
          NEWSHOUR PRODUCTIONS, LLC; JOHN DOE COMPANIES (1-50)

                         Jack A. Shulman; Advances Magazine,
                                                    Appellants
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2:17-cv-00764)
                      District Judge: Honorable John M. Vazquez
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 11, 2019

            Before: CHAGARES, BIBAS and GREENBERG, Circuit Judges

                            (Opinion filed: October 11, 2019)
                                     ___________

                                        OPINION*
                                       ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Plaintiff-appellant Jack Shulman sued CNN, NPR, PBS (“the Media Defendants”)

and Facebook, claiming that they all had a hand in violating his First Amendment rights

to free speech and peaceable assembly. Shulman’s access to Facebook was allegedly

restricted after he mounted a spirited online defense of certain comments made by

presidential advisor Kellyanne Conway, in response to what Shulman perceived to be a

smear campaign by the Media Defendants against Conway.

       The District Court granted motions to dismiss Shulman’s first amended complaint,

under Fed. R. Civ. P. 12(b)(6), primarily because none of the defendants (the Media

Defendants; Facebook; and an intervening party—NewsHour Productions) is a state actor

subject to civil rights liability under 42 U.S.C. § 1983. In addition, the District Court

denied Shulman’s motions for sanctions and summary judgment.

       Shulman was given leave to amend. See ECF 79 at 13 (District Court: “[W]hile

the Court is dubious about whether Plaintiff can file a second amended complaint with

plausible allegations, . . . he is proceeding pro se”). He took that opportunity to craft an

entirely new case against the defendants on behalf of “Advances Magazine,” a tradename

used by Shulman for his social media publishing pursuits. Shulman’s working theory of

the case is that the defendants have conspired to undermine Advances Magazine’s ability

to profitably operate on Facebook. See, e.g., ECF 82 at 4 (alleging that defendants “hurt

plaintiff’s business intentionally, by repeatedly suspending [Advances Magazine’s]

                                              2
operations with defendant Facebook . . . by falsely alleging plaintiff Spammed”); ECF 82

at 7-8 (alleging that Advances Magazine’s “pay-ins for advertising [on Facebook] were

producing little or no impact and [were] priced far, far higher per ‘click thru’ than [those

of] defendants CNN, PBS and NPR”).

       The District Court granted the defendants’ Rule 12(b)(6) motions to dismiss the

second amended complaint.1 In the opinion accompanying its order of dismissal, the

District Court carefully sorted through the largely meandering and loquacious second

amended complaint, identified every claim that Shulman could conceivably be raising,

and addressed each claim in commendably thorough fashion. Shulman appealed the

order of dismissal.

       We have jurisdiction under 28 U.S.C. § 1291.2 Our review is plenary. See Foglia

v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 154 n.1 (3d Cir. 2014). Dismissal under

Rule 12(b)(6) is proper if the pleading party fails to allege sufficient factual matter that, if

accepted as true, could “state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation omitted).


1
 The District Court “denied” as “moot” Facebook’s motion to transfer Shulman’s case to
California in the alternative to dismissal.
2
  After Shulman filed his Notice of Appeal, he filed with the District Court a motion to
appeal in forma pauperis, which was granted. Facebook then filed a motion for
reconsideration of the in forma pauperis ruling, and Shulman filed a ‘cross-motion’ to
expand the record on appeal. In an order entered on February 5, 2019, the District Court
denied Facebook’s and Shulman’s motions. Because neither party formally appealed the
February 5, 2019 decision, we have no occasion (or jurisdiction) to address it.
                                             3
       A preliminary issue in this appeal is whether Shulman is permissibly litigating on

behalf of Advances Magazine. Facebook argues that Advances Magazine, as a business

entity, “cannot be represented on appeal by Mr. Shulman, a pro se litigant.” Facebook

Resp., Doc. 003113051922 at 2. Shulman, for his part, counters that because Advances

Magazine is “an unincorporated Sole Proprietorship/ Personal Trade Name” with “no

separate existence” from Shulman the flesh-and-blood man, he may proceed without an

attorney (as he did in the District Court). Shulman Reply, Doc. 003113053613 at 1.

       Under 28 U.S.C. § 1654, “parties may plead and conduct their own cases

personally.” Corporations, by contrast, “may appear in federal courts only through

licensed counsel,” Simbraw v. United States, 367 F.2d 373 (3d Cir. 1966) (per curiam),

and that rule “applies equally to all artificial entities,” Rowland v. Cal. Men’s Colony,

506 U.S. 194, 201-02 (1993). Here, Advances Magazine may be artificial, but it is not an

“artificial entit[y]”; it is simply a trade name for Shulman’s personal online activities.

That is to say, Advances Magazine has no distinct legal existence, and no claims against

the defendants here separate from those of Shulman personally. Cf. United States v.

Hagerman, 545 F.3d 579, 581 (7th Cir. 2008) (collecting cases holding that “[a] sole

proprietorship may litigate pro se . . . because it has no legal identity separate from the

proprietor himself”). We thus reject Facebook’s arguments concerning Advances

Magazine’s standing, conclude that Shulman is not impermissibly representing a business

entity, and move to the merits of the appeal.

                                                4
       Having considered the merits, we conclude that Shulman’s arguments on appeal

are unpersuasive and that there was no error below, for substantially the reasons given in

the District Court’s opinion supporting dismissal. Among the District Court’s uniformly

correct rulings, we highlight the following ones: (1) Shulman failed to adequately plead

a claim under Section 2 of the Sherman Antitrust Act because he did not “identify any

relevant market that Defendants are monopolizing,” ECF 111 at 9; see Broadcom Corp.

v. Qualcomm Inc., 501 F.3d 297, 306–07 (3d Cir. 2007) (explaining that liability under

Section 2 requires, inter alia, “the possession of monopoly power in the relevant market”)

(citation omitted); (2) Shulman did not plead a cognizable claim under the Robinson-

Patman Act because his “allegations relate to advertising space on Facebook” instead of a

commodity, ECF 111 at 10; see Advo, Inc. v. Philadelphia Newspapers, Inc., 51 F.3d

1191, 1195 n.3 (3d Cir. 1995) (“Advo could not make a claim under the Robinson–

Patman Act, since the Act applies only to commodities and not services like

advertising.”); and (3) Shulman failed to adequately plead a claim under the CAN-SPAM

Act, as his second amended complaint lacked the required plausible allegations about

misleading email communications, ECF 111 at 16; see 15 U.S.C. § 7704(a)(1); cf.

Facebook, Inc. v. Power Ventures, Inc., 844 F.3d 1058, 1064 (9th Cir. 2016) (“The

CAN–SPAM Act grants a private right of action for a ‘provider of Internet access service

adversely affected by a violation of section 7704(a)(1) of this title.’”) (quoting 15 U.S.C.

§ 7706(g)(1)) (emphasis added).

                                             5
      Therefore, we will affirm the judgment of the District Court. Facebook’s motion

to file a supplemental appendix, along with Shulman’s motion to quash Facebook’s

motion to file a supplemental appendix, are denied.




                                            6